DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already requires using the laser to connect a cast aluminum component to a joining partner (“integrally bonding the cast aluminum component and the joining partner” in line 7).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRANDL et al. (citations to English translation of WO 2013/091607) in view of JIAO (US 2016/0100498).
	Regarding claim 1-8, 10 and 12, BRANDL teaches a method of treating aluminum metal (p. 5, para. 7) to facilitate bonding of adhesive or a protective cover to the aluminum metal without further treatment (p. 5, para. 3, p. 6, paras. 5-6), wherein the aluminum is treated with a pulsed laser having a pulse duration of 0.1-300 ns (p. 7, para. 8), impulse frequency of 10-3000 kHz, beam diameter of 20-4500 microns, laser wavelength between 100 and 11000 nm, and mean laser output of 5 to 26000 W (p. 6, final paragraph – p. 7, para. 5).  Such treatment parameters overlap or encompass those of claims 1-8, 10 and 12 and would thus render them obvious to one of ordinary skill in the art (In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) , MPEP 2144.05). BRANDL teaches that the aluminum being treated can be either a metal alloy or a metal (p. 4, para. 4 and throughout the disclosure).  A metal alloy comprises one metal material in combination with at least one other metal or other material.  When presented in the alternative as “metal or metal alloy”, the term “metal” is a teaching of a single metal material only, not mixed with any other metals or other materials.  As a result, BRANDL’s disclosure of aluminum metal, and that it may be in an non-alloy form, is an explicit disclosure of the aluminum component being 100% aluminum, so BRANDL inherently teaches utilizing an aluminum component that is more than 70% aluminum.  Brandl teaches that the treatment of the aluminum surface ensures excellent adhesion of adhesives and coatings (page 9). BRANDL does not teach that the aluminum being treated by a laser is specifically cast aluminum, only teaching aluminum in general.  JIAO teaches utilizing a laser to treat a cast aluminum component surface via laser, wherein the laser treatment enhances the bonding of coatings and adhesives (0014). Given that both BRANDL and JIAO both teach enhanced bonding of 
	Regarding claim 11, the same product would obviously be produced if made by using the process of BRANDL as modified by JIAO. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745